Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13, 15, 17-18, 21-24 are allowed and remembered as claims 1-20. The original Claims 14, 16, 19-20 has been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A circuit comprising a plurality of component parts formed on a substrate and having common functions, wherein said plurality of component parts each comprises a detection part which shows responsiveness to moisture; wherein said responsiveness to moisture varies between said plurality of component parts; and wherein the presence or absence of a response to moisture detected by each detection part corresponds to a binary digital signal, and whereby said circuit outputs a sequence of binary digital signals.
The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.    Frei et al. (US 2014/0006660) shows an interfacing device is configured to process one or more rules, based on sensor data, to perform a predetermined action. The output of a temperature sensor may be an analog voltage signal within a certain range, and the output of a motion sensor may be a binary digital signal with "1" indicating that a motion has been detected.  Ediger (US 5,189,812) shows the grain moisture sensor of the present invention includes a plurality of conductors for communicating a variable voltage between two points. The frequency-to-voltage converter 112 converts the oscillator's frequency to a voltage level which the analog-to-digital converter 118 uses to generate a digital binary signal the control logic 100 can use. Likewise, the analog-to-digital converter 118 uses the voltage signal from the temperature sensors 122 to generate a digital binary signal. The control logic 100 then takes this digital binary data and uses it to determine the moisture of the grain.  Cantley (US 4,325,223) shows a system and method for managing energy in large refrigeration systems and the like by continuously monitoring operating parameters and controlling to optimize the refrigeration system elements wherein signal processing circuits connected to said temperature sensors and said pressure sensors for receiving said respective electrical signals therefrom for producing a sequence of binary digital signals representative of said electrical signals.
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claim 1, including:
A circuit comprising a plurality of component parts formed on a substrate and having common functions, wherein said plurality of component parts each comprises a detection part which shows responsiveness to moisture; wherein said responsiveness to moisture varies between said plurality of component parts; and wherein the presence or absence of a response to moisture detected by each detection part corresponds to a binary digital signal, and whereby said circuit outputs a sequence of binary digital signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689